Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 1 of 47 PageID#
                                   10784


                IN THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


                         GOLDEN BETHUNE-HILL,et al,

                                     Plaintiffs,




                VIRGINIA STATE BOARD OF ELECTIONS, et al,

                                    Defendants.


                             Civil Action No. 3:14cv852




      SECOND ADDENDUM TO THE REPORT OF THE SPECIAL MASTER


                                December 28, 2018




                                 Bernard Grofman*
                                  Special Master




 ^Bernard Grofman is Distinguished Professor of Political Science and Jack W.
 Peltason Endowed Chair of Democracy Studies at the University of California,
 Irvine, and former Director of the UCI Center for the Study of Democracy.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 2 of 47 PageID#
                                   10785


 This addendum provides comments on the Responses to the December 7 Report of

 the Special Master that were filed on December 14.




 1.1 have read and reviewed Responses to the December 7 Report of the Special

 Master that were filed on December 14 by the Plaintiffs, the Defendant, the

 Defendant-Intervenors, the Virginia State Conference of NAACP Branches(which I

 henceforth simply refer to as the NAACP), and the Princeton Gerrymandering

 Project.




 2. The Plaintiffs, the Defendant-Intervenors, and the NAACP each reiterate that

 their preferred solution is for the Court to adopt a plan they have previously offered

 to the Court as a remedy. For the multiple reasons already elaborated on in my

 December 7 Report and the Appendix thereto, I cannot recommend any of those

 previously submitted plans for adoption by the Court. Nothing in any of the

 submitted briefs affects my previous reasons for not recommending adoption of

 these plans.




 3. Nothing that is said in any of the responses received on December 14 has

 convinced me to make new recommendations to the Court for illustrative map

 modules. I do expect, however, that whatever plan the Court ultimately does adopt

 will require some minor technical corrections. For example, if the Court were to

 adopt some combination of my illustrative modules, 1 would expect to review that
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 3 of 47 PageID#
                                   10786


illustrative map and seek to reduce still further the already low number of VTD

splits for the final map. But such technical corrections, or any other form of

improvements to submitted maps or illustrative modules, can wait until I have been

given further specific instructions by the Court as to final map drawing after

January 10. This will allow all parties to respond, at the hearing of January 10 or

as of January 4, with comments on my illustrative modules in the form that these

illustrative modules have been specified in my December 7 Report. As noted in that

Report, with the aid of legislative staff, once I have the Court's instructions as to

how to proceed, I expect to be able to offer the Court a final map in a timely fashion.



4. The Defendant offers no map of its own and Defendant's Response of December

14 indicates that the Court's choice of anv of the illustrative modules would be

acceptable as a constitutional remedy. For reasons specified in its Response, the

Defendant regards each illustrative module as fully satisfying the narrowly

tailoring standard needed for a court-ordered remedy and trusts the Court to choose

the most appropriate final map. For each of the other groups to file Responses on

December 14,1 have assessed preferences among the various illustrative modules

based on my reading of their Response Briefs to the best of my abihty, using in all

cases the labels for the modules given in my December 7 Report. ^ If my assessment



11 apologize to the Court and to all parties that, for the Norfolk area, I have
inadvertently generated confusion with respect to the ability of parties to express
relative preferences among the three illustrative modules for Norfolk, because the
labeling of Norfolk lA and Norfolk IC appears to have been reversed in the shape
files relative to the correct labeling of these illustrative modules on my Report.In
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 4 of 47 PageID#
                                   10787


of the views expressed in the various Response Briefs about their most preferred

option when choice is confined to mv illustrative models is erroneous, the parties

 may inform the Court of my error at the January 10 hearing ~ or sooner, at their

convenience.2 Receipt of this information will not affect an5rthing I do prior to the

January 10 hearing.



5. In the event that the Court does not accept one of the Plaintiffs' proposed

remedial maps, I believe that Plaintiffs indicate that they would prefer the Court to

adopt Richmond Illustrative Module lA, Petersburg Illustrative Module 2,

Peninsula Illustrative Module 2, and Norfolk Illustrative Module lA,^ with

whatever further changes, might be directed by the Court.




this Addendum I will use the same labeling for the three Norfolk illustrative
modules as in my December 7 Report, since all the tables in that Report match with
this labeling, and this is what I regard as the correct labeling. In this correct
labeling, Norfolk lA is the plan which changes the most districts in the Norfolk
area; Norfolk IC is the plan that changes the fewest districts in the Norfolk area;
and Norfolk IB is intermediate between the two, changing one more district than
Norfolk IC and one less district than Norfolk lA. Labehng was an issue only for two
of the three Norfolk illustrative modules, and was not an issue in the other regions
of the state. Since only the naming oftwo of the three Norfolk modules is affected,
and to the best of my knowledge, the data on the shape files is correct, this should
not impact the ability of parties to carry out analyses of any of these modules or to
propose improvements in them.

2 See footnote 1 re the labeling of illustrative modules in the Norfolk area.

3 See footnote 1 re the labeling of illustrative modules in the Norfolk area.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 5 of 47 PageID#
                                   10788


6. In the event that the Court does not accept the remedial map proposed by the

NAACP, my reading of the NAACP Response indicates that they would prefer the

Court to adopt Richmond Illustrative Module IB, Petersburg Illustrative Module 2,

Peninsula Illustrative Module 2, and Norfolk Illustrative Module IB,^ with

whatever further changes, might be directed by the Court.



7. In the event that the Court does not accept Defendant-lntervenors 7002 as a

remedial map, Defendant-lntervenors provide no preference among any of the

illustrative modules provided to the Court by the Special Master.



8. The Response Brief filed on December 14 by the Princeton Gerrymandering

Project, a non-partisan and academically-based group, does not offer a map to be

given consideration by the Court. The illustrative map they discuss is simply an

illustration of what might be possible were no attention paid to avoiding the pairing

of incumbents,5 and no attention paid to hmiting the number of redrawn districts in



4 See footnote 1 re the labeling of illustrative modules in the Norfolk area.

5 As is noted in the December 14 Response Brief by the Princeton Gerrymandering
Project:"One key difference in the methods of construction between the Princeton
Flan and the plans drawn by Prof. Grofman is the consideration of incumbency:
while Prof. Grofman sought to avoid pairing incumbents without degrading other
criteria, the creators of the Princeton Plan neither had access to such information"
(footnote 2).(Here 1 assume that the word 'neither' is a typo. The clear meaning of
the quote above is that the Princeton Gerrymandering Group did not have access to
incumbency location information.) Because of this lack of information about
incumbencies the Princeton Gerrymandering map pairs many incumbents in a
single district:(91 and 92),(93 and 95),(83 and 85),(78 and 81),(63 and 66),(70
and 71), and (72 and 74), and even has a triplet ofincumbents in a single district
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 6 of 47 PageID#
                                   10789


a remedial map.® If illustrative modules proposed by the Special Master were to be

ordered by the Court, my reading of their response indicates that they would prefer

the Court to adopt Richmond Illustrative Module IB, Petersburg Illustrative

Module 2, Peninsula Illustrative Module 2, and Norfolk Illustrative Module lA,*^

with whatever further changes, might be directed by the Court.



9A. If we compare the evaluations of the Special Master's illustrative modules

across the various Response Briefs, and we disregard each group's primary support

of its own plan or plans, there appears to be substantial agreement on two of the

illustrative modules. The Plaintiffs, the NAACP, and the Princeton

Gerrymandering Project all endorse Petersburg illustrative module 2 and Peninsula

illustrative module 2 in preference to any other of my illustrative modules within

those two geographic regions, while the Defendant(with no stated preference

among the modules within any given geography, but clearly expressed support for

whichever of the illustrative modules the Court might choose) would also accept the

choice of these two modules. That leaves only the Defendant-Intervenors, but they

have expressed no preference among modules, simply rejecting all of them.




(68-69-73), and with this excessive number of incumbents paired it is not a
candidate for being considered as a possible remedy in this case. Still, it is useful to
examine for ideas the features of this fully incumbent blind plan drawn along
traditional districting lines by a sophisticated group of mapmakers.

® They redraw 33 districts.

 See footnote 1 re the labeling of illustrative modules in the Norfolk area.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 7 of 47 PageID#
                                   10790


9B. If one of my illustrative modules for Norfolk were to be adopted by the Court,

based upon this reading, and using the labels for the illustrative modules given in

my December 7 Report, there is no consensus among the groups that filed

Responses on December 14 with respect to preferences for the Norfolk area when

those preferences are limited to comparisons among my various modules for that

geographic region. 1 believe that Plaintiffs and the Princeton Gerrymandering

Project have expressed a relative preference for what my December 7 Report has

labeled Norfolk lA, i.e., for the illustrative module that changes the most districts

in that region, while the NAACP has expressed a relative preference for what my

December 7 Report labeled as Norfolk IB, i.e., for what is the intermediate module

in terms of number of districts changed. Defendant-lntervenors express no relative

preferences across illustrative modules for Norfolk and wish to see none of them

adopted, while Defendant will accept any of them.



 90. If the Court were to adopt one of my illustrative modules for the Richmond

area, both the NAACP and the Princeton Gerrymandering Project prefer Richmond

Illustrative Module IB as their most preferred module among this set. Plaintiffs, in

contrast, express a preference among the Richmond illustrative modules for

Richmond Illustrative Module lA. Defendant-lntervenors express no preferences

across these illustrative modules, rejecting all of them; while Defendant will accept

either of them.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 8 of 47 PageID#
                                   10791


9D.In my comments above, I am merely summarizing statements in the various

Responses to the best of my present knowledge. I do not express a preference among

the illustrative module options in any of the four regions. My view has consistently

been that it is my responsibihty as Special Master to offer options to the Court,

while is only the Court that has a mandate to choose the configuration that will be

used for a court-ordered map that will remedy the unconstitutionalities in these

eleven districts in the narrowly tailored fashion appropriate for a court-drawn map.



Now I turn to more specific comments in the various Responses about the

illustrative modules and/or the map drawing criteria used for them.



10. The Defendant affirmed the appropriateness of the criteria I used to craft my

illustrative modules, involving "equal population districts," drawn according to

"traditional districting principles" in a fashion that "only considered race after

traditional districting criteria ha[d] been satisfied" and then "only for [the] purposes

of seeking to assure that there is no violation of the 14th Amendment's Equal

Protection provision vis-a-vis changes in the racial composition of the

unconstitutional districts that might have inadvertently created racial vote

dilution"(December 14 Response Brief at p. 1). As noted earlier, the Defendant is

prepared to accept any of the illustrative modules drawn by the Special Master as a

basis for remedial map drawing in that geographic area of the state.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 9 of 47 PageID#
                                   10792


 11. In their December 14 Response Brief, while Plaintiffs express clear preferences

 among my illustrative modules vis-a-vis each of the regions of the state where

 Challenged Districts are located, and give clearly stated reasons for those

 preferences. Plaintiffs agree that the illustrative modules that I have submitted

 remedy the unconstitutional racial gerrymanders of the Challenged Districts.

 Plaintiffs reviewed the changes in African-American population in the illustrative

 modules' redrawing of the unconstitutional districts, including that in the district

 with lowest black voting age population (40.23%). Plaintiffs agree with my

 conclusion that each of these redrawn districts would provide African-American

 voters with an equal opportunity to elect candidates of choice (see pp. 2-7).



 IIA. However, Plaintiffs strongly make the point that they do not beUeve that the

 changes in districts 72 and 73 in Richmond illustrative module IB are warranted.

 They point out these changes are not needed for the constitutional redrawing of any

 of the eleven unconstitutional districts.^




 ® I agree with Plaintiffs characterization of the extensive changes made in districts
 72 and 73 in my illustrative Richmond module IB as not being required to
 implement a constitutional map vis-a-vis the eleven challenged district, nor (as they
 correctly point out) did I ever suggest anything to the contrary in my December 7
 Report. I indicated in my December 7 Report the unique reasons why I included this
 option for the Court, namely that the differences between this module and
 Richmond module lA had been done to reflect a change in incumbent home location
 in this part of the state and, in the process, to substantially improve compactness
 for the district (district 72) which is the least compact district in the state with
 respect to Polsby-Popper compactness(with a P-P value of.08). Whether Richmond
 illustrative module IB makes changes that go beyond the Court's mandate, or
 should be ruled out for other reasons is, of course, for the Court to decide.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 10 of 47 PageID#
                                   10793




 IIB. Plaintiffs, while they do not differ with the criteria I identify as traditional

 redistricting criteria, and they, like me, acknowledge that drawing a narrowly

 tailored remedial map requires a set of tradeoffs, also strongly express the view that

 there was no need to restrict the changes in the Enacted map to as few as 26(or 21)

 districts. Here I would simply note that, as explained in much more detail in my

 Report of December 7,1 took my charge to be one of drawing a narrowly tailored

 plan, and I took one feature of such narrow tailoring to be limiting the number of

 districts changed.



 lie."The Virginia NAACP believes that each of the illustrative modularized maps

 submitted to the Court by Dr. Grofman (hereinafter, the "Grofman Plan") offer

 improvements upon the 2011 Enacted Plan with regard to adherence to traditional

 redistricting criteria and eliminating the arbitrary 55% BVAP threshold set by the

 General Assembly in 2011 for districts which elected black representatives—an

 unjustified threshold which led to the unconstitutional packing of black voters"

(NAACP December 14 Response Brief, p.l). They also agree that all my illustrative

 modules are ones that only took race into account "after traditional districting

 criteria ha[d] been satisfied" and "only for the purpose of assuring that there was no

 racial vote dilution in the reconfigured unconstitutional districts"(NAACP

 December 14 Response Brief, p.2; citing to Grofman December 7 Report at p. 11).
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 11 of 47 PageID#
                                   10794


  IID. However, the NAACP Response Brief(p. 1) also takes the view that my

 illustrative modules do not "go far enough in remedying the numerous

 unconstitutional racial gerrymanders identified in the 2011House of Delegates

 plan." The December 14 NAACP Response Brief notes (p. 2)that "the Virginia

 NAACP devised a plan that, in the process offully remedying this extreme harm [in

 the unconstitutional districts], resulted in the natural formation of five additional

 districts where black voters will either likely have the opportunity to elect their

 candidate of choice, or have their influence over the election outcomes firee from

 artificial diminishment. Specifically, as a consequence offully unpacking black

 voters, two legislative districts saw increases in BVAP fi*om the low 20s to the low

 40s, thus providing black voters with a real opportunity to elect their candidate of

 choice in those districts. The two districts in the NAACP with black voting age

 population above 40% that are not among the 12 districts that were majority

 minority in the Enacted map are districts 62 and 76. And "additional opportunities

 for people of color," are identified as 27, 94, and 85 (see p. 22 of the NAACP

 November BrieO-




 However, focusing only the comparison districts emphasized above by the NACCP

 exaggerates the differences between their map and my maps, when looked at in




 ^ The NAACP Response Brief goes on to assert (p.2) that "This result helped restore
 black voters to the position they would have held had they not been unlawfully
 segregated and packed in the 2011 Enacted Plan."
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 12 of 47 PageID#
                                   10795


 terms of black voting age population percentages in their map as to compared to the

 illustrative modules I have drawn.In fact, an argument can be made that the

 positive impact on minority representation might actually be greater in my 26

 district illustrative map than in the NAACP map.



 I show below comparisons between the NAACP map, my 21-district change

 illustrative map, and my 26 district change illustrative map for the 30 districts that

 are changed in the NAACP map. If a district changed in the NAACP map was not

 changed in my map I simply report the black voting age population in the 2011

 Enacted map. In this way we are comparing 30 districts in the NAACP map to the

 same 30 districts in different maps. If we count the number of districts other than

 those found unconstitutional in the 20 to 40% black voting age category used for

 comparison purposes by the NAACP in their December 14 Response Brief, we find

 that there are 8 such districts in the NAACP map,8 such districts in my illustrative

 21-district map, and 11 such districts in my illustrative 26-district map, so either

 there is no real difference across maps with respect to this categorization, or the 26

 district illustrative module is superior with respect to this configuration. On the




 i^This illustrative map is the combination of my illustrative modules involving
 exactly 26-districts that was used for analysis purposes by the Pennsylvania
 Gerrymandering Project in their December 14 Response Brief. The other map I will
 refer to is the combination of my illustrative modules involving exactly 21-districts
 the form that was used for analysis purposes by the Pennsylvania Gerrymandering
 Project in their December 14 Response Brief.

   There are seven such districts in the 2011 Enacted Map.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 13 of 47 PageID#
                                   10796


 other hand, if we look at districts adjacent to the unconstitutional districts that

 have been changed to now be over 40%, there are two such districts in the NAACP

 map,62 and 76, and only one in my illustrative map. District 76.12




 12 There are no such districts in the 2011 Enacted map.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 14 of 47 PageID#
                                   10797


  Black Voting Age Percentage Comparison Across Different Proposed or Illustrative
                                      Remedial Maps
               District           NAACP                                 ENACTED

       0.
                 63               58.52%   51.81%            47.47%
                 92               57.60%         53.87%      53.87%     60.72%
       QO
       h—
                 75               54.60%                     52.45%    " 55.43%^
       (/)
       Hi        89               52.12%         5458%       54.92%     55.46%
       X
                 95               50.67%   ^7.48%            4736%      59.97%^
                 69               50.37%         54.38%      54.38%     55.19%
                 71               49.95%         54.01%      54.01%     55.35% ^
                 80               49.72%         51.38%      51.38%     56.30%
                 77               47.51%   47.03%            40.23%   '58.78%^
                 70               46.49%         52.29%      52.29%     56.37%
                                                                            """




                 90               45.97%     48.91%          41.93%     56.59%    M
                 62               43.83%         29.23%      27.22%   _ 24.56%
                 76               42.53%     42A0%^          42.899^ ' 25.14%_^
                 74               42.49%     54.37%          54.37%     57.24%
                 79               32.52%         32.^0%^     3L46%      29.46% J
                 85               29.40%         22.32%      2139%      18.93%
                 94               29.34%     16.79%"         3133%    _J2:L02% 3
                 27               25.51%                                18.44%
                 64               24.84%                    573^      l 24.24%3
                 84               22.99%                                20.45%
                 91               22.42%     32.52%_l:^3^52%           _JL9.61%3
                 21               21.94%                               __23.86%
                 78               18.24%                              Ial7.14% J
                 66               17.42%     25.81%          32.31%     16.06%
                 68               16.91%   ...    r                               J
                 72               16.53%     15.38%          19.49%     13.40%
                 83           -   16.23%   ^iS^^BP23.10%-"" ""--15.12% ""I
                 65       1       15.56%                                14.63%
                 81       ^14.35%                          1^5.34%
                 73                7.63%                     9.32%      13.55%
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 15 of 47 PageID#
                                   10798


 Since the black voting age population percentages in the various remedial versions

 of district 76 are essentially indistinguishable between my illustrative maps and the

 NAACP map (42.5% in the NAACP plan, 42.4% in my 21-district illustrative map,

 and 42.9% in my 26 district illustrative map), and since my illustrative maps do as

 good or better in creating/maintaining districts that are in the 20% to 40% black

 voting age population range, the argument for why the NAACP map should be

 preferred in racial representation terms seems to comes down to a claim that I

 should have drawn district 62 with above a 40% level of black voting age

 population.13 In my 21-district illustrative map and my 26 district illustrative map,

 district 62 is drawn with substantial minority population (at 27.2% and a 29.2%

 black voting age population level, respectively)- values somewhat higher than

 what is found in the 2011 Enacted map (24.6%).



 The reason that, in none of my modules, is district 62 drawn as a district with an

 above 40% black population is straightforward. As the NAACP has correctly

 explained, the exploratory and illustrative maps that I drew in the process of

 proposing narrowly tailored remedial plans to the Court addressed the

 unconstitutional violations in the eleven districts that were found to be




 13 It was not clear to me whether the NAACP is asserting that, as a matter oflaw,
 under Section 2 of the Voting Rights Act or the 14^^ Amendment, it was obhgatory
 for me to have created a seventh (new) minority opportunity districts in the
 Richmond-Petersburg area, even though that district did not have a black voting
 age majority or a showing that such a seventh black voting age majority district
 could be drawn. If that is the claim, then it is a legal question for the Court.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 16 of 47 PageID#
                                   10799


 unconstitutional. The changes in my various modules in black population levels in

 districts not found to be unconstitutional but adjacent to redrawn unconstitutional

 districts were limited to those that resulted simply from the geographic spillovers

 incidental to the seeking of a narrowly tailored line drawing that would remedy

 constitutional inihrmities in the eleven unconstitutional districts.




 While the NAACP version of district 62 is a district which contains all of Hopewell

 City, it is no longer centered in Chesterfield. In the 2011 Enacted map,62% of the

 population in district 62 is from Chesterfield (49,193) while in the NAACP map

 there only 3,961 people from Chesterfield, i.e., around 5% of the district, and the

 center of gravity of the district has been completely shifted to Henrico, which

 provides about 56% ofits population. In contrast, district 62 in my illustrative

 modules it still very much a Chesterfield based district, with between 42,075 and

 52,051 people from that County (53-65% of the district).




 "The only exceptions to the observation that changes in districts adjacent to
 unconstitutional districts stem entirely from changes in the unconstitutional
 districts (while taking into account traditional districting criteria and avoidance of
 incumbency pairing) are the changes made in districts 72 and 73 in illustrative
 Richmond module IB. These changes are discussed above and in my December 7
 Report, where I have made explicit the reasons why I offered a module with such
 changes to the Court -- and why I regarded this as a unique case. My changes in
 districts 72 and 73 in illustrative Richmond module IB did not require changes in
 the redrawn Richmond area unconstitutional districts.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 17 of 47 PageID#
                                   10800


 While I have made extensive changes in some unconstitutional districts for

 purposes of remedying the unconstitutionaHty in a fashion consistent with

 traditional districting principles, and this has had spillover consequences that has

 also led to extensive changes for some adjacent districts, I have never made

 extensive changes in adjacent districts solely to improve the racial percentages in

 those districts. No matter my personal views as a citizen, as an agent of the Court I

 do not beheve that it falls within my task of crafting a narrowly tailored remedy for

 the constitutional infirmities in the eleven unconstitutional districts to make such

 extensive changes in an adjacent district without these being ancillary spillover

 effects from my reconfiguring of unconstitutional districts.



 HE.The NAACP December 14 Response Brief also objects to what they describe as

 the limited changes made in the Norfolk modules in district 89 in terms of black

 voting age percentage. They assert (p. 5)that the difference in a "mere hundreds of

 people does not fundamentally alter the racially-segregating effects of the

 imconstitutional district." But this is a mischaracterization of the degree to which

 district 89 has been changed, since the configuration of District 89 in my illustrative

 maps shifts about 35% of the population in this district from what was found in the

 2011 Enacted map. And district 89 in my illustrative maps is drawn as one of two

 districts drawn wholly within Norfolk, and in a fashion that allows district 80 to be

 drawn wholly within Portsmouth, rather than split as in the NAACP map. While

 the black voting age population has not changed much, the process by which the
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 18 of 47 PageID#
                                   10801


  district was created has changed greatly. Moreover, there can be no dispute that
  district 89 as configured in my illustrative maps is an "opportunity to elect"
 district.15




 IIF. The NAACP December 14 Response Brief also objects to what they describe as

 the limited changes made in the Richmond modules in district 71.1 agree that only

 about 15% of the population in district 71 in the 2011 Enacted Map was changed,

 but these are changes that are part of fine drawing that creates two districts wholly

 within Richmond, and that thus helps effectuate a districting that follows

 traditional districting principles. In contrast, in finding a way to redraw 71 to

 reduce its minority population below 50%, the NAACP map has split Richmond into

 five pieces, rather than four, as in my modules, or the three that would be possible

 were one or more incumbents with homes in Richmond to be paired with other

 incumbents. Given the total population of the County, even taking incumbency

 issues into account, I did not consider any maps which cut Richmond into more than

 4 pieces to be appropriate in a narrowly tailored court-ordered plan drawn

 according to traditional districting principles. Thus, the way in which the NAACP

 redrew district 71 is not one that I would recommend to the Court.




 15 I would also note that the differences in black voting age population between the
 NAACP version of89 and district 89 as it is configured in my illustrative maps are
 not that large (52.12% in the NAACP plan, 54.98% in the 21-district illustrative
 module, and 54.92% in the 26-district illustrative module), with all three districts
 above 50% black voting age population.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 19 of 47 PageID#
                                   10802


 IIG. The NAACP also object to districts 68 being left untouched in all my Richmond

 area illustrative modules and to district 73 being left untouched in one of my

 modules. My reasoning for leaving district 68 xmtouched is spelled out in my

 December 7 Report and reiterated below in response to a related issue about district

 68 raised by Defendant-Intervenors. In my view the issues raised are ultimately

 legal ones. For district 68 I refer the reader to that discussion. As for district 73,1

 do not see a viable argument that this district should have been changed as part of

 my remedial map drawing. It was a district entirely within Henrico, and it remains

 so; it was an overwhelmingly white district, and it remains so. Given that the

 unconstitutionahty of the Richmond area districts could be remedied without

 changing its configuration, I saw no reason to change its configuration.



 12. In Defendant-Intervenors December 14 Response Brief, I have identified nine

 claims about defects in the illustrative modules I have provided to the Court and/or

 the process for remedial line drawing that is specified in my Report, that were

 substantive enough to suggest the need for comment on my part.i® First and



   Defendant-Intervenors also asserted in Section I of their December 14 Response
 Brief that they lacked sufficient time to review my illustrative modules (see pp. 2-7)
 and had difficulty converting them to maps (see pp. 4,5). Whatever the merits of
 this claim in the light of the fact that other parties were able to review the modules
 pursuant to the Court December 14 deadline, the Court has now extended the time
 for Response filing to January 4, so this point is now moot. As to alleged
 inconsistency across my illustrative map modules (see p. 4), I do not understand the
 natvire of the problem. The Petersburg illustrative modules were drawn to be
 compatible with any of the Richmond illustrative modules. And the Norfolk
 illustrative modules were drawn to be compatible with any of the Peninsula
 illustrative modules. The apparent problem with inconsistency in black voting age
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 20 of 47 PageID#
                                   10803


 foremost, they assert that the Special Master has engaged in districting that uses
 race as a preponderant motive, and confused a claim of racial preponderance with

 one of racial vote dilution due to illegal packing of minority voting strength. Second,
 they assert that the Special Master has placed a legally inappropriate weight on

 avoiding unnecessary splits of counties and other pre-existing pohtical subunits.

 Third, they argue that, the population shifts from the districts in the 2011 Enacted

 Map to those in my illustrative maps have been excessive. Fourth they assert that

 some of the unconstitutional districts, namely districts 69, 71 and 74, have not been

 changed enough to fully remedy the unconstitutionality. Fifth, they argue that my

 illustrative modvdes are not adequately compact. Sixth, they argue that there an


 population numbers asserted on p. 5 of Defendant-Intervenor's December 14
 Response Brief probably reflects some minor technical corrections to the Norfolk
 area modules made after the December 7 fihng deadline and the drafting of my
 December 7 Report. Corrected shapefiles were filed on the next business day, on
 Monday, December 10. The fact that such corrections were made in the Norfolk area
 is noted in the previous Addendum to my Report. I do apologize for the fact that
 these errors (caused by some conversion issues between Maptitude and ArcGIS, and
 by the fact that there was an unassigned zero population census block) were not
 detected before the filing of my Report, but the difference are trivial and of no
 substantive importance, and were corrected once the legislative staff received block
 assignment files fi:om my research assistant.(See, however, the issue of labeling of
 Norfolk lA and 10 discussed in footnote 1 of this addendum). The claim (p. 6)that
 data was missing that was needed to evaluate modules is erroneous. Census data
 firom 2010 could be combined with the module shape files to generate the same
 types of reports I presented in the Special Master Report. Moreover, all relevant
 data for each of the changed districts in each of the ten modules was reported in the
 Special Master report, starting on page 69.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 21 of 47 PageID#
                                   10804


 excessive number of VTD splits in the illustrative modules prepared the Special

 Master. Seventh, they argue that I have invented a new and inappropriate

 districting criterion, avoidance of"fracking," that I should not have applied to

 evaluate potential court-ordered maps. Eighth, they assert that I placed essentially

 no weight on incumbency. Ninth, they argue (p.23) that the effect of my plans was

 biased by targeting "the very incumbents the legislature would be most inclined to

 protect," harming the re-election chances of senior legislative leaders residing in

 districts adjacent to those found unconstitutional.



 I reject all of these claims as factually unfounded.



 12A. The assertion that race was the preponderant motive in my line drawing (p.7

 of the December 14 Response of Defendant-Intervenors)is flatly wrong,for the

 reasons carefully documented in my Report. As stated clearly in my Report, and is

 explicitly acknowledge in Response Briefs such as that of the NAACP,some use of

 racial data is unavoidable since it is necessary to determine that the districts

 redrawn according to traditional districting principles did not inadvertently result

 in violation of Section 2 of the Voting Rights Act in the way they were reconfigured.



 i. Furthermore, it is simply wrong to claim that I did not distinguish between

 unconstitutionality due to a racial preponderant motive and the Section 2 standard

 for vote dilution. I am well aware of the differences, having been involved previously
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 22 of 47 PageID#
                                   10805


 in cases of each tjT)e. The remedy I sought was for the unconstitutional use of race

 as a preponderant motive. However, in examining potential remedies, any court-

 ordered remedial plan must be sensitive to the potential for causing inadvertent

 vote dilution. This sensitivity required my bestjudgment as a political science

 expert that these redrawn districts neither crack nor pack minority voting strength

 in a manner that is dilutive of minority voting strength.



 I have described in detail in my Report my reasons for believing that all of the

 redrawn unconstitutional districts in all of my modules are ones that continue to

 provide minorities a realistic equal opportunity to elect candidates of choice, and

 that this determination includes even those districts in which the black voting age

 population percentage was most reduced from what it had been in the 2011 Enacted

 map. Assertions to the contrary by Defendant-Intervenors are unsupported by

 evidence drawn from empirical election analysis.



 ii. As noted in my December 7 Report, in reaching my determinations about

 opportunity to elect, I used exactly the same criteria that I had used when serving

 as a Special Master in Personhuballah but now apphed them to election data

 compiled in the proposed remedial legislative districts. Contrary to what is

 suggested by Defendant-Intervenors on p. 20 of their December 14 Response, in my

 view as a pohtical science expert, the eleven unconstitutional districts remain

"opportunity to elect" districts, and not merely influence districts. Since my
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 23 of 47 PageID#
                                   10806


 reasoning is laid out in full in my December 7 Report, there is no need to repeat it

 here. As noted earher, Plaintiffs also characterize my redrawn unconstitutional

 districts as "opportunity to elect" districts; and so does the NAACP,though the

 NAACP also argues strongly that district 89 in Norfolk and district 71 in Richmond

 should each have been reconfigured so that their black voting age population was

 reduced.




  iii. Defendant-Intervenors also appear to assert that my intent was to maximize

 minority voting influence in districts adjacent to the unconstitutional districts. This,

 too, is inaccurate. My concern was for the redrawing of the unconstitutional

 districts in a narrowly tailored fashion to remedy their unconstitutional infirmities.

 Subject to the need to make use of traditional districting criteria, and my later

 concern to avoid pairing of incumbents if this could be done within the constraints

 of traditional districting criteria, what happened in the districts adjacent to the

 unconstitutional districts was simply the consequences of drawing a constitutional

 map.   Moreover, to keep the plan narrowly tailored to the remedy of the


   On p. 21 of Defendant-Intervenor's December 14 Response Brief they assert that
 Plaintiffs' Counsel rejected the need to redraw any districts below 50% black voting
 age population in a remedy plan. I would, however, note that whatever Plaintiffs'
 Counsel once asserted about not drawing maps with a black voting age population
 below 50%,in fact, there are three districts with a black voting age population
 below 50% in Plaintiffs' plan A, and four districts with a black voting age population
 below 50% in Plaintiffs' plan B. The NAACP map also had districts with a less than
 50% black voting age population.
   In this context, I would also reference my discussion of district 62 in the section
 above where I review the December 14 Response of the NAACP to my illustrative
 modules.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 24 of 47 PageID#
                                   10807


 unconstitutional infirmities in eleven districts, I sought to limit the number of

 adjacent districts that were redrawn to the minimum necessary to achieve this

 purpose.




 iv. As noted in my Report, while the constitutional infirmity in the 2011 Enacted

 map is that it used race as a preponderant motive, the consequences of using race

 as a preponderant motive were that the unconstitutional districts had levels of

 minority population higher than what was needed to assure minorities of an equal

 opportunity to elect candidates of choice, and in a fashion that did not recognize

 geographic differences in racial demography and in patterns of electoral

 polarization along racial lines. In contrast, as is apparent from examination of the

 black voting age population in the redrawn unconstitutional districts in my

 illustrative modules, the AJfrican-American voting age share in the redrawn

 unconstitutional districts varies considerably across different parts of the state,

 fi*om 40.2% (district 70 in the 26-district configuration) to 54.98% (district 89 in the

 21-district configuration) rather than being consistently near to or above 55%.



 The reason that the levels of black voting age population in the districts in my

 module vary so considerably is that, unlike the 2011 Enacted map, they naturally

 reflect differences across geographic regions in the level of concentration of minority

 voting strength. By using traditional districting criteria to drawn lines, redrawing

 seven or eight of the unconstitutional districts to be whole county districts, and not
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 25 of 47 PageID#
                                   10808


 collecting small pockets of black population in neighboring counties to add to a

 district to achieve an arbitrary 55% level of black voting age population, virtually as

 a mathematical necessity, the level of minority population in the eleven

 unconstitutional districts would fall in any neutrally drawn map. But how far it will

 fall will vary dramatically across different regions of the state, depending upon the

 racial demography in the area.



 V. In Defendant-Intervenors December 14 Response Brief(at p.7) they assert that:

"The Special Master concedes that he used a 55% BVAP figure as a fixed,

 predetermined and non-negotiable number to structure the districts he drew. To be

 svire, he used it as a ceihng, not a floor, but what matters is that he used the

 number in structuring his remedial districts." This statement completely

 mischaracterizes my references to a 55% black voting age population in my Report

 of December 7.




 I did indeed object to districts found above a 55% black voting age percentage in the

 various remedial plans. But the reason I did so is because my exploration of

 alternative configurations throughout the relevant areas of the state persuaded me

 that such high levels of black voting age population did not normally result from the

 racial geography of the state when remedial plans were drawn according to neutral

 criteria without concern for race. Nor was such a high level of African-American

 voting age population needed to avoid racial vote dilution.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 26 of 47 PageID#
                                   10809




 Moreover, in the configurations I drew, once I imposed traditional districting
 criteria, black voting age proportions in redrawn unconstitutional districts

 naturally fell below 55% -- in some cases dramatically below, in a few other cases

 much closer to 55%. I can illustrate this simple point with two configurations based

 on my illustrative modules, a 21-district configuration and a 26-district

 configuration. For comparative convenience, I again use the configurations reported

 by the Princeton Gerrymandering Project.



 It is visually apparent from inspection of the black voting age population values in

 the unconstitutional districts shown in the table below in the 21-district and 26-

 district illustrative maps that these black voting age population values are far away

 firom what would be found if, as Defendant-Intervenors allege, I had sought to come

 as close as possible to a 55% value, while still consistently remaining below it, i.e.,

 used a 55% value as a ceiling. Rather this wide range of black voting age population

 values reflects difference in underlying racial demography such that, in some areas

 of the state the black voting age populations in the illustrative remedial districts I

 drew are close to those of the 2011 Enacted map, while in other remedial districts

 they are quite distinct from those found in the 2011 Enacted map.21 However, in all



   DI7002 is the plan currently advocated by Defendant-Intervenors as the one
 which the Court should choose in preference to any of my modules and to any other
 proposed configurations. However, the infirmities with DI7002 noted in my Report
 included having two districts with a 60%+ black voting age population without
 offering any evidence that such a configuration was compelled by geographic or
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 27 of 47 PageID#
                                   10810


 areas of the state the line drawing process I used was completely removed from the

 race preponderant process that led to eleven districts in the 2011 Enacted map

 being found unconstitutional.




 demographic factors or was needed to avoid vote dilution. Moreover, DI7002
 actually increased black voting age populations in four of the unconstitutional
 districts, again with no evidence that such increases were compelled by geographic
 or demographic factors or were needed to avoid vote dilution. For these and other
 reasons detailed in my Report, given what is shown in the alternative maps
 available to this Court, DI7002 can have no claim to be a narrowly tailored remedy.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 28 of 47 PageID#
                                   10811




                          59.09%      1   51.81%         47.47
                          54.78%          54.38%         54.38
                          55.99%          52.29%         52.29
                          54.87%          54.01%         54.01
                          56.91%          54.37%
                          58.44%^
                          55.94%     751.38%
                          56.10^^                        41.93%
                          60.14%      ^^3.879r
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 29 of 47 PageID#
                                   10812


 vi. The inclusion of water territory in district 91 discussed in Defendant-

 Intervenor's December 7 Response Brief was not, as Defendant-Intervenors claim,

 racially driven. Instead it was simply part of a remedy to unconstitutionalities in

 districts 92 and 95 that came about by using neutral districting criteria for the

 whole peninsula, with an emphasis on drawing districts within a single county

 where possible.In my Report I discuss the meaning of contiguity and point out that

 the U.S. census often assigns portions of rivers and other water bodies to separate

 census blocks. District 91 is a contiguous district according to census geography.



 vii. There are two main assertions in Defendant-Intervenors December 7 Response

 Brief about VTD splits in my modules. The first is some of these VTD splits reflect

 an impermissible racial purpose. The second is the claim that the number of VTD

 splits are excessive. Neither of these assertions is accurate.22 In fact, the number of

 VTD splits in my illustrative modules is considerably fewer than in the 2011

 Enacted Map and not very different from the number of VTD splits found in

 DI7002. Indeed, as I show later in this Addendum,there are actually fewer VTD

 splits in the 26-district illustrative map that can be created from my illustrative




 22 For example, on p.11 of their December 14 Response Brief, Defendant-Intervenors
 identify three VTD splits that between Districts 91 and 92 that they claim are
 evidence of race conscious districting. Here I would simply note that these
 particular splits were for compactness improvement purposes, and not at all for race
 conscious districting.(As with other VTD splits, if a module including these VTD
 splits is part of a plan adopted by the Court, they can be addressed as final
 technical cleanup is performed on that plan by legislative staff under my direction.)
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 30 of 47 PageID#
                                   10813


 modules than in DI7002, the map recommended by Defendant-Intervenors for

 adoption by the Court.



 In this subsection, however, I focus on the VTD splits between district 68 and

 district 69 singled out by Defendant Intervenors' December 14 Response Brief on p.

 22. because these have a different cause than population balancing or compactness

 concerns. These VTD splits are due to my decision that it was not necessary to

 redraw district 68 in the process of remedying the unconstitutional infirmities in

 the eleven districts found unconstitutional.




 District 68 was not found by the Court to be an unconstitutional district, and I have

 preferred to leave undisturbed the configurations of districts adjacent to the

 unconstitutional districts where possible when 1 found no need to do so to redraw

 the unconstitutional districts in a constitutional fashion. Leaving district 68

 untouched also has another reason in its favor. As I noted in my Report, there are

 four current incumbents with homes located in Richmond. If I maintain district 68

 in its present form (or very close to it), I need not pair any of the incumbents in the

 Richmond area with another incumbent.




 It would be quite simple to ehminate the VTD splits between district 68 and district

 69 and redraw the border using whole VTDs. But it would be easier still to redraw

 these few VTDS. Moreover, if we do not opt simply for administrative change in the
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 31 of 47 PageID#
                                   10814


 configuration of these few VTDs, and instead opt for redrawing the border between

 district 68 and 69 using whole VTDs, this choice increases by one the number of

 legislative districts that would be changed in all my illustrative remedial maps.

 Nonetheless, if the Court instructs me to eliminate the VTD splits between district

 68 and district 69, and thus slightly change district 68 from its configuration in the

 2011 Enacted map, of course I will do so.




 12B. The claim that the Special Master has placed a legally inappropriate weight on

 avoiding unnecessary splits of counties and other pre-existing political subunits is a

 legal issue to be left to the Court. In Virginia, as in virtually all states, counties (or

 their equivalent) are vitally important units of local government. As indicated

 clearly in my December 7 Report, avoiding county splits is both a central component

 of any map drawn in accordance with traditional districting criteria and one that

 has been very important in court-ordered maps (including that in Personhuballah v.

 Alcorn), and it is a criterion that the legislature itself has identified as relevant to

 its concerns to avoid splitting communities of interest.23 Moreover, it is the only



 231 would also note that the two assertions by Defendant-Intervenors identified
 immediately above are very close to logically contradictory. If, as seems to be
 alleged, I took preserving county boundaries(and those of other pre-existing
 political subunits) as a dominant criterion in redrawing the unconstitutional
 districts (after equal population) than, ipso facto, race was not a preponderant
 motive in my line drawing. And, of course, as I have stated repeatedly in my Report,
 race was not a preponderant factor in my illustrative line drawing. In that Report I
 clearly laid out the process by which my illustrative modules were created, a process
 in which race clearly was subordinated to traditional redistricting concerns. In this
 context I would note that, in contrast to the 2011 Enacted map, where only two of
 the eleven districts found unconstitutional were within a single county, either 7 and
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 32 of 47 PageID#
                                   10815


 community ofinterest criterion for which I had an objective indicator.In their

 Response the Defendant-Intervenors do not identify other community ofinterest
 factors that should take precedence over avoiding jurisdictional splits, and none
 could outweigh the need to provide a narrowly tailored constitutional remedy.24



 12C. The assertion that some of the unconstitutional districts, namely districts

 Richmond area districts of 69, 71, and 74, have not been changed enough to fully

 remedy the unconstitutionahty (see Defendant-Intervenor December 14 Response

 Brief at pp 19-23) is wrong. This set of Richmond area districts has been redrawn

 using traditional districting criteria. A key feature of the Richmond area districts in

 my illustrative modules is that now two districts are drawn wholly within

 Richmond, rather than one. Even when Lines were drawn in a constitutional

 fashion, the racial demography in Richmond and surrounding counties was such

 that these three districts would remain ones where minorities had an equal

 opportunity to elect candidates of choice. I have previously addressed district 71 in

 my review of the December 2018 NAACP Response Brief and refer the reader to

 that discussion. My response to a complaint about failure to drastically change the


 8 of the eleven redrawn unconstitutional districts in my illustrative modules are
 drawn as whole county districts.

 24 In footnote 5, page 24 of their December 14 Response Brief, the Defendant-
 Intervenors note that legislators from a county have input on judicial nominations
 from that county, a fact also referenced in my December 7 Report. If this fact is
 intended to support a legal claim that creating districts that span multiple counties
 is a legitimate state interest, the weight to be given that claim in the context of this
 case, is a matter to be left to the Court.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 33 of 47 PageID#
                                   10816


 boundaries of districts 69 and 74 would be virtually identical to that given above for

 district 71. The question for me has been to determine what levels of black

 population occur "naturally" when we draw plans in a way that prioritizes

 traditional districting criteria. I do not make use of any mechanical numerical test.

 I expect that, when we prioritize traditional districting criteria, differences in

 geographic racial concentration will create different levels of black population

 across districts, with high levels in some of the districts drawn in areas of the state

 such as Norfolk, Richmond, and eastern Henrico. As I made quite clear in my

 December 7 Report, only after I have drawn districts do I check to make sure that I

 have avoided inadvertent minority vote dilution.



 12D. Defendant-Intervenors call attention to the total population shifted across

 districts in the illustrative modules versus that in DI7002. In my view, as stated

 clearly in my Report, the need to redraw a constitutional map takes precedence over

 the maintenance of existing district lines, when district lines needed to be changed

 to assure a constitutional plan. And sometimes, the need to draw a narrowly

 tailored map according to good government criteria can lead to substantial change

 in unconstitutional districts that then spills over into extensive changes in other

 adjacent districts. Moreover, since, for the reasons stated in my Report, I do not

 regard DI7002 as a plan which satisfactorily addresses the constitutional violations

 in the eleven unconstitutional districts, the fact that it may have moved fewer

 people than my illustrative maps is in my view, irrelevant.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 34 of 47 PageID#
                                   10817




 But I should also note that my illustrative modules are, in fact, very responsive to a

 concern to limit changes to what is constitutionally required, since they change only

 21 to 26 districts rather than the 30 districts of DI 7002 and the NAACP map or the

 32 of DI 7003 and Plaintiffs A, or the 33 districts changed in Plaintiffs Map B.



 Moreover, the differences in population shifts between my illustrative maps and DI

 7002 are not large. For comparison purposes regarding population changes, I will

 discuss the same two maps based on my illustrative modules that are discussed in

 the December 14 Response of the Princeton Gerrymandering Project, a 21-district

 configuration and a 26-district configuration. The proportion of state population

 changed across districts from the configurations found in the 2011 Enacted Map is

 not that different between DI7002 and my illustrative maps. For DI7002, by my

 calculations it is roughly 6%;for the 21-district illustrative plan that can be

 constructed fi'om my illustrative modules it is a little under 7% ; for the 26-district

 illustrative plan my calculation it is a httle under 8%.25



 Defendant-Intervenors (at p. 26)further objectto the fact that, in the process of

 remedying unconstitutionality, I made major changes in a few districts. But some of

 the unconstitutional districts required substantial changes (e.g., districts 77 and



 25 Similar figures are given in the Defendant Intervenor December 14 Response
 Brief, with more detail provided in Appendix D of that Response Brief.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 35 of 47 PageID#
                                   10818


 80), and those changes had substantial spillover effects in adjacent districts once

 proper concern was placed on traditional districting principles appropriate for a

 court-ordered plan.




 12E. The Defendant-Intervenors note in their December 14 Response Brief(at p. 13)

 that,"on the Reock compactness test, the enacted versions of HD69, HD70, and

 HD71 are more compact than the proposed districts, and on the Polsby-Popper

 compactness test, enacted districts HD70 and HD71 are more compact than the

 proposed districts."^® I have discussed compactness issues in my Report. Here I

 would simply note that, for the state as a whole, all remedial maps proposed to the

 Court are, to two significant digits, either as good as the 2011 Enacted map with

 respect to the Reock and the Polsby-Popper measures of compactness, or they are

 (marginally) better (see Table below). Since the 2011 Enacted map has already been

 unsuccessfully challenged in the Virginia Supreme Court as a violation of the

 State's compactness requirement specified in the State Constitution, the fact that



   But I believe that it is also true that four of the eleven unconstitutional districts in
 DI7002 are less compact than the corresponding districts in the 2011 Enacted Map
 on the Reock measure of compactness (districts 69, 71, 74, 90), and three are less
 compact on the Polsby-Popper measure (69, 70, 90), which means that two of the
 redrawn unconstitutional districts in DI7002 are also less compact than their
 counterparts in the 2011 on both measures. But in my December 7 Report I placed
 no weight on these particular facts about compactness in evaluating DI7002.
 Rather, I asserted that all five of the complete remedial maps suggested to the
 Court in Briefs filed in November 2018 were, in my view, sufficiently compact, since
 they each were as or more compact than the 2011 Enacted map on average. And I
 also asserted that I saw no reason to choose among them on compactness grounds, I
 also noted in my Report that, in this set of five proposed remedial maps, DI7002
 was not the most compact, though it was also not the least compact.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 36 of 47 PageID#
                                   10819


 the compactness level in the 2011 map was sustained against challenge under state
 law (see Veselind v. Virginia State Board of Elections, Virginia Supreme Court, May
 31, 2018) made it seem reasonable to me to use its average compactness as a

 benchmark in assessing the compactness of proposed remedial maps under state

 law standards. But that is a legal judgement best left to the Court.



      100 districts average                 Reock           Polsby-Popper

              2011 Enacted Map                 .36

                              DI 7002 I        .36

              Special Master 21

              Special Master 26                .36




 12F. The Defendant-Intervenors call attention in their December 14 Response

 (footnote 6 at p. 24) to what they regard as an excessive number of VXD splits in

 some of my illustrative modules. I would again repeat the point made clearly in my

 Report that the configurations in the modules I present to the Court were meant to

 be illustrative, and further changes can be made as required by the Court. 2^ As


 2"^ I would also reiterate that VTDs are simply units of administrative convenience
 and can be and readily are changed. While splits in VTDS can be used as one tool
 among many to effectuate race preponderant districting, that a large and
 unjustified number of VXD splits has been shown to have been, on balance, racially
 motivated does not mean that a few VXD splits, even ones involving some of the
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 37 of 47 PageID#
                                   10820


 noted above, once the Court has agreed on a basic map,I will ask the legislative

 staff to examine the possibility of some purely technical changes to reduce still

 further the VTD splits in that map. That is something which can be done very

 quickly once the Court has made clear its preferences, and these minor and

 essentially technical corrections can wait till then.^s As I noted in my discussion

 above, VTD splits in my illustrative modules were not for racial purposes but

 involved population balancing and, in some cases, improving compactness because

 of the somewhat peculiar shapes of some VTDs,29 or they reflect decisions to avoid



 same VTDs, are necessarily racially motivated. Avoiding all VTD splits is virtually
 impossible, especially in districts whose lines cross county borders or those of other
 government units. Some VTDS are irregularly shaped and/or large in population
 (see discussion of VTDs in Virginia in my December 7 Report), so splits in VTDs can
 be driven by reasons such as population balancing, or the desire for minor
 improvements in the shape of district borders. These are the key factors for VTD
 splits in my own illustrative map drawing. And, once the basic structure of a final
 map has been ordered by the Court, legislative staff can undoubtedly find ways to
 still further reduce VTD splits in that map.

 28 Given the need for a new map to be promptly promulgated, if the conversion
 matrix between new and old VTD lines at the census block level has already been
 completed by legislative staff so as to allow for updated reports of the t5Tpe
 presented in my December 7 Report to be created for a Court-ordered map,I expect
 to use the most recent VTD map available to the legislative staff. Otherwise, I will
 continue to use the 2010 VTDs, since that is one for which full census and archival
 election data at the census block level is available. However, I have been informed
 by legislative staff that there may be an administrative problem if new VTD lines
 are used in 2019 for the House of Delegates election, but older VTD lines are used
 for all other election contests. On this point I will consult further with legislative
 staff after the January 10 hearing.

 29 For example, on page 11 of their Response Brief the Defendant-Intervenors point
 out a "notch" in the northern part of District 74 and claim this a clear sign that I
 used race as a preponderant motive. This claim is wrong. The notch is a result of an
 irregularly shaped VTD and the constraints to draw a district in which it was not
 necessary to pair the incumbent of district 74 with any other incumbent.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 38 of 47 PageID#
                                   10821


 changes not ancillary to remedying the constitutional violation by limiting the

 number of districts changed, thus necessarily perpetuating cross-district VTD splits

 involving one of the unchanged districts and a changed district.^o



 I would also emphasize the simple fact that, in all my illustrative modules, VTD

 splits are lower than in the 2011 Enacted map,sometimes much lower.

 For comparison purposes regarding VTD splits I will discuss the same two maps

 based on my illustrative modules that are discussed in the Response of the

 Princeton Gerrymandering Project. The illustrative modules I prepared contained

 39 VTD sphts in the 21-district configuration (Illustrative modules Richmond lA,

 Petersburg lA, Peninsula 1 and Norfolk IC), and 35 VTD splits in the 26-district

 configuration (Richmond Illustrative Module IB, Petersburg Illustrative Module 2,

 Peninsula Illustrative Module 2, and Norfolk Illustrative Module lA). This

 compares with 43 VTD splits in the same 21-districts in the 2011 Enacted map and

 57 VTD sphts in the same 26 districts in the 2011 Enacted map.



 The tables below show VTD split comparisons for my 21-district illustrative map

 and my 26-district illustrative map, versus the same districts in the 2011 Enacted

 map, along with data on number of County Splits and numbers of County pieces in




   See earlier discussion in this Addendum of the reason for some of the VTD splits
 in district 69 in my illustrative modules, namely the fact that district 68 remained
 unchanged.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 39 of 47 PageID#
                                   10822


 those changed districts in each map. As is apparent, both illustrative maps are

 better than the 2011 Enacted map regarding VTD splits, and as good or better

 concerning county splits and better in having fewer county pieces.



 But I have also included comparison data in these table on DI7002. Here I would

 observe that my 26-district illustrative map has fewer VTD splits than found in the

 same 26 districts in DI7002, though the reverse is true for my 21-district

 illustrative map. But I would emphasize that differences across remedial maps in

 VTD splits are simply not large. However, that 26-district illustrative map is not

 just superior to DI701 in limiting VTD splits, it is also superior to DI 7002 with

 respect to total number of split counties, and to total number of county splits, and

 with respect to the latter consideration, the differences between it and the HB7002

 are more substantial.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 40 of 47 PageID#
                                   10823




                                    21-district Changed Plan
                               Enacted         HB7002         SM21
         Total VXD Pieces
            County Splits
     Total County Pieces



                                    26 District Changed Plan
                               Enacted        HB7002          SM26
         Total VTD Pieces         57             39             35
            County Splits          22             19            14
     Total County Pieces          51             47            33
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 41 of 47 PageID#
                                   10824


 12G. Defendant-Intervenors object to my rejection of plans that contain "fracked"

 districts. They assert that the "Court's injunction is not properly used as an

 opportunity to impose freewheeling good-government ideas neither endorsed by a

 political process nor tethered to what was litigated in this case or found by this

 Court(Defendant-Intervenor December 14 Response Brief, p. 24). Here, my Report

 is being completely mischaracterized. While I coined the phrase "fracking" to refer

 to a particular kind of discontiguity in the multiple portions of a county contained

 within a given district for which there was no standard term in the redistricting

 hterature, the undesirabihty of this practice is actually well known. For example, in

 the most recent district court majority opinion in the North Carolina legislative

 case. Common Cause v. Rucho No 1:16-CV-1026(U.S. District Court, Middle

 District of North Carolina, 2018, slip op at p. 105 [p. 194]), the North Carolina

 legislature is quoted as asserting that one of the districting criteria that it implicitly

 relied upon was that "a district Line should not traverse a county line more than

 once." Of course, that is simply another way to describe what I have called

 "fracking".



 And,further, as I said in my December 7 Report: there are two good reasons to

 avoid "fracking" in a court-ordered map. First, it gives the appearance ofimproper

 manipulation of district boundaries. Second, regardless of the motivation for the

"fracking," it is evidence of sloppy craftsmanship that has no place in a court-

 ordered map.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 42 of 47 PageID#
                                   10825




 12H. The Defendant-Intervenors claimed in their December 14 Response Brief that

 I have given "practically no weight to'incumbency considerations'"(emphasis

 theirs, p. 22), and that I have "done the bare minimum" to avoid pairing

 incumbents. While I did not introduce incumbency considerations until after I had

 drawn maps satisfying traditional districting criteria, in the actual illustrative

 modules I have presented to the Court, I have taken great care to avoid incumbent

 pairing, even at the cost of some reduction in compactness and some increase in

 county fragmentation -- within the context, of course, of modules that are being

 based on traditional districting principles. In fact, to the best of knowledge no

 present incumbents are paired in anv of my modules.




 They also assert that I have "failed to preserve the cores of districts"(p. 23). It is

 simply wrong that no special care was taken to preserve central elements of the

 unconstitutional districts (see Defendant-Intervenors' December 14 Response, p.

 22). As stated clearly and unequivocally in my Report, in those unconstitutional

 districts where there was a clearly preponderant county in terms of population(9 of

 the 11)I took care to assure that this County remained the predominant one in the

 district. In a tenth unconstitutional district, district 63, where Petersburg was the

 plurality county, I assured that Petersburg was kept whole in all modules involving

 changes in the configuration of district 63. As I have reiterated, the drawing of
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 43 of 47 PageID#
                                   10826


 adjacent districts came about as a consequence of seeking narrowly tailored

 remedies for the infirmities in the unconstitutional districts.




 121. The Defendant-Intervenors have claimed the Special Master's proposals all

 have "the uncanny attribute of targeting the very incumbents the legislature would

 be most incHned to protect. For example, HD66 is the district of Speaker Kirkland

 Cox, and no proposed version of that district leaves it even mildly unscathed.

 Similarly, no proposed version of HD76,represented by the House Chairman of

 Appropriations, Delegate Chris Jones, allows the incumbent to be competitive in the

 district. And the Special Master's "1-A" version of Norfolk may render Delegate

 Barry Knight, the most senior member of the Norfolk delegation, uncompetitive in

 his own district." The only response that I can give to the claim that I have

 "uncannily^' targeted legislative leaders, with its imphcation that I have done so

 deliberately, is that this claim is not just wrong but nonsensical. I could not have

 targeted legislative leaders since neither I nor my research assistant had knowledge

 of which districts were the ones in which legislative leaders resided. The map

 drawing software my research assistant used at the University of California, Irvine

 simply showed home locations by district of incumbent, without names attached.

 Additionally, the initial shape of districts was done prior to receiving the current

 incumbent addresses, so the district designs are primarily a product of good

 government criteria, with emendations provided later to avoid incumbency pairings.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 44 of 47 PageID#
                                   10827


 As stated repeatedly in my Report, I have done line drawing that is blind to politics

 except insofar as I needed political information to ensure that there was not

 unintentional vote dilution in the unconstitutional districts vis-a-vis the ability of

 the African-American community to elect candidates of choice. After I had

 information on incumbent home addresses, all incumbents were treated equaUy^i.

 District configurations in the districts adjacent to the unconstitutional ones

 emerged from decisions as to how best to remedy the constitutional infirmities in

 the unconstitutional districts. No incumbent was intentionally favored or disfavored

 as I sought to create narrowly tailored remedies for the constitutional violations to

 be proposed as illustrative maps to the Court. As stated clearly in my Report, my

 map drawing was based on traditional districting criteria, including the

 preservation of county integrity to the extent feasible, while drawing a narrowly

 tailored remedy that only changed districts that were adjacent to unconstitutional

 districts, and that kept the number of changed districts as low as possible given the

 need to remedy the constitutional violation.




 13. The Princeton response directly compares the 2011 Enacted map and two plans

 that can be created from the Special Master's modules, a 21-district plan

(Illustrative modules Richmond lA, Petersburg lA, Peninsula 1 and Norfolk 10)




 31 If Defendant-Intervenors are making the legal claim that the Special Master was
 required to give special deference to preserving the districting configurations in the
 districts where incumbents held senior legislative offices, that claim is one best left
 to the Court.
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 45 of 47 PageID#
                                   10828


 and a 26-district plan (Richmond Illustrative Module IB, Petersburg Illustrative

 Module 2, Peninsula Illustrative Module 2, and Norfolk Illustrative Module lA).



 13A. This non-partisan and academicaUy-based group concludes that the 26-district

 plan (Richmond Illustrative Module IB, Petersburg Illustrative Module 2,

 Peninsula Illustrative Module 2, and Norfolk Illustrative Module lA)offers a

 distribution of minority voting strength "that most closely ahgns with the

 distribution which would be expected in race-neutral redistricting ..." and further

 state that this combination of illustrative modules "best eliminates the unnatural

 sorting of voters on the basis of race which is unlikely to have occurred by chance

[in the 2001 Enacted map]." They also find that even the 21-district plan based on

 the Special Master's illustrative modules is not far from the 26-district plan with

 respect to the distribution of black voting age population across districts.



 13B. Neither the Princeton Gerrymandering Project nor I are asserting that there

 are no other districting maps whose black voting age distribution might also provide

 evidence that race was not a preponderant motive in their creation. Rather, the

 analysis undertaken by the Princeton Gerrymandering Project offers a direct

 rebuttal to the completely unfounded claim by Defendant-Intervenors in the

 December 7 Response Brief that the illustrative modules I have drawn are

instances of districting done with a race preponderant motive. Instead, the

 Princeton Gerrymandering characterizes my illustrative modules as exactly the
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 46 of 47 PageID#
                                   10829


opposite. Moreover, the illustrative modules I have drawn not only avoid race as a

preponderant motive, but they do so in terms of a narrowly tailored remedy with no

incumbent pairings.



14. As I review the various Response briefs, I find that the responses to the

illustrative maps are not at all consistent. Some Responses (or, at least, parts of

these responses) criticize the illustrative modules because the changes they make

from the 2011 Enacted map are too extensive (e.g., a claim that the number of

voters shifted in the illustrative modules is excessive, and the associated claim that

the changed illustrative districts fail to adequately protect the reelection chances of

legislative leaders). On the other hand, some responses (or, at least, parts of these

responses) also criticize the illustrative modules because the changes they make

from the 2011 Enacted map are viewed as not extensive enough (e.g., a claim that

the configuration of some unconstitutional districts should have been changed to a

greater extent than was done in my illustrative modules, or a claim that the

illustrative modules do not go far enough in increasing the ability of the African-

American community to influence electoral outcomes in the state). On the other

hand, the Defendant is willing to accept any the implementation of any of the

illustrative modules.




15. As I indicated above, I have no new illustrative remedial modules to place before

the Court; but I will, of course, be attentive to any suggestions for specific
Case 3:14-cv-00852-REP-AWA-BMK Document 331 Filed 12/28/18 Page 47 of 47 PageID#
                                   10830


 improvements in any of my illustrative modules in my December 7, 2018 Report

 that are provided in any further responses that might be £Qed on January 4, 2019. 33



 ERRATA

 16.1 also take this occasion to correct two typos in the December 7 Report of the

 Special Master.



 16A. On page 8 reads "district 73 and district 73" but should say "district 72 and

 district 73"




 16B. On pp. 71-74 the labeling of districts 69 and 70 was inadvertently reversed.




 33 I should note, however, that give the time constraints of promulgating a lawful
 map,it will be impossible for me to respond to new plans not already filed pursuant
 to the Court's November 2018 deadline, or to plans which make such substantial
 changes to existing maps that they are, in effect, new plans.
